United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.M., Appellant
and
DEPARTMENT OF THE NAVY, PEARL
HARBOR NAVAL SHIPYARD,
Pearl Harbor, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1611
Issued: January 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 23, 2012 appellant filed a timely appeal of a June 22, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant’s claim for an emotional
condition was not timely filed under 5 U.S.C. § 8122.
FACTUAL HISTORY
On June 20, 2011 appellant, then a 61-year-old former clerk typist, filed an occupational
disease claim alleging that she developed manic depressive disorder due to an overburdened
1

5 U.S.C. § 8101 et seq.

workload and an unharmonious work environment.2 She first became aware that her condition
was caused or aggravated by her employment in March 1979. Appellant stated that she failed to
file her claim within 30 days because she was “not of sound mind or judgment.” She resigned
from the employing establishment on April 18, 1980.
Appellant submitted a June 1, 2011 report from Dr. Denis Mee-Lee, a Board-certified
psychiatrist, who stated that she had been under his psychiatric care since 1984. Dr. Lee
indicated that her condition had gone from bipolar disorder, manic to schizoaffective disorder,
manic “over the years.” Appellant had become more delusional and difficult with time and had
not been able to function constructively at home or in the community since the onset of her
illness in 1985. Dr. Mee-Lee stated that she did not have “the mental capacity to conduct
effectively a spectrum of life’s tasks.”
In a letter dated June 29, 2011, OWCP informed appellant that the evidence of record did
not establish that her claim was timely or that she had actually experienced the claimed
employment factors. Appellant was advised to submit additional information showing that she
had timely notified her supervisor of her claimed work injury. In a separate letter dated
August 3, 2011, OWCP asked the employing establishment to provide information from a
knowledgeable supervisor as to the accuracy of appellant’s claims.
By letter dated August 17, 2011, the employing establishment stated that appellant had
resigned on April 18, 1980, indicating that she intended to go back to school. Their personnel
file did not contain any notes regarding complaints of job stress and there was no record that an
Equal Employment Opportunity (EEO) complaint had ever been filed. The establishment was
unable to obtain information from appellant’s supervisor, as he was deceased.
The record contains personnel records for the period November 12, 1976 to
May 12, 1980. A Form SF-50 dated May 12, 1980 reflected that appellant resigned from the
employing establishment effective April 18, 1980.
On August 29, 2011 OWCP received a CA-7 dated June 25, 2011 requesting a schedule
award.
By decision dated June 22, 2012, OWCP found that appellant’s claim was not timely
filed within three years of the date of last exposure and the record did not establish that her
immediate superior had actual knowledge of the injury within 30 days.
LEGAL PRECEDENT
Section 8122(a) of FECA states that an original claim for compensation for disability or
death must be filed within three years after the injury or death.3 Section 8122(b) provides that, in
latent disability cases, the time limitation does not begin to run until the claimant is aware or by
the exercise of reasonable diligence should have been aware, of the causal relationship between
2

Appellant’s emotional condition claim number (xxxxxx319) was denied as untimely.

3

5 U.S.C. § 8122(a).

2

the employment and the compensable disability.4 The Board has held that, if an employee
continues to be exposed to injurious working conditions after such awareness, the time limitation
begins to run on the last date of this exposure.5
A claim, however, would still be regarded as timely under section 8122(a)(1) of FECA if
the immediate superior had actual knowledge of the injury within 30 days. The knowledge must
be such as to put the immediate superior reasonably on notice of an on-the-job injury or death.6
Additionally, the claim would be deemed timely if written notice of injury or death was provided
within 30 days pursuant to 5 U.S.C. § 8119.7
The time limitations in section 8122(a) and (b) do not (1) begin to run against a minor
until he reaches 21 years of age or has had a legal representative appointed, (2) run against an
incompetent individual while he is incompetent and has no duly appointed legal representative,
or (3) run against any individual whose failure to comply is excused by the Secretary on the
ground that such notice could not be given because of exceptional circumstances.8
ANALYSIS
In the present case, appellant stated that she became aware of her emotional condition
and its relationship to her federal employment in March 1979, approximately one year prior to
her resignation from the employment establishment on April 18, 1980. The time limitation for
filing the claim began to run on the date of her last exposure on April 18, 1980.9 Appellant had
three years from April 18, 1980 to timely file her claim. As her claim was not filed until
June 20, 2011, it was not timely filed within the three-year period of limitation.
The record does not contain any evidence that appellant’s supervisor had actual
knowledge of her condition or of its relationship to her employment. The employing
establishment records do not reveal that appellant ever complained of job stress or that she ever
filed an EEO complaint. The Board notes that there are no contemporaneous medical reports of
record to reflect that she notified her supervisor of her claimed condition. Therefore, there is no
evidence that appellant’s supervisor was reasonably on notice of an on-the-job injury.10 The
record does not support that appellant satisfied this requirement.11

4

Id. at § 8122(b).

5

J.P., 59 ECAB 178 (2007); Linda J. Reeves, 48 ECAB 373 (1997).

6

5 U.S.C. § 8122(a)(1) and (2). See Hugh Massengill, 43 ECAB 475 (1992).

7

Laura L. Harrison, 52 ECAB 515 (2001).

8

5 U.S.C. § 8122(d).

9

See supra note 4 and accompanying text.

10

Roger W. Robinson, 54 ECAB 846 (2003).

11

J.P., supra note 5.

3

Appellant alleged that her failure to file a timely claim should be excused due to the fact
that she was not of sound mind or judgment. The Board has held that it is her burden to show
that she is incompetent for a given period by submitting medical evidence stating that her
condition was such that she was not capable of filling out a claim form or of otherwise furnishing
the relatively simple information necessary for filing a claim and satisfying the limitation
requirements.12
In support of her assertions of mental incompetence, appellant submitted a June 1, 2011
report from Dr. Mee-Lee, who stated that her condition had gone from bipolar disorder, manic to
schizoaffective disorder, manic “over the years,” that she had become more delusional and
difficult with time and had not been able to function constructively at home or in the community
since the onset of her illness in 1985. Dr. Mee-Lee stated that she did not have “the mental
capacity to conduct effectively a spectrum of life’s tasks.” He did not, however, specify the
precise period of impairment or state that appellant was so incapacitated that she was unable to
fill out a compensation claim form. Moreover, as Dr. Mee-Lee admittedly did not begin treating
appellant until 1984, he had no direct knowledge of her competency prior to that time. His
report is, thus, insufficient to establish that she was mentally incompetent to file a claim form for
three years after April 18, 1980. Therefore, appellant has not submitted sufficient medical
evidence to meet her burden of proof to establish mental incompetence.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant’s claim for an emotional condition was not timely filed
under the applicable provisions of FECA.

12

See Alicia Kelly, 53 ECAB 244 (2001) (mental incompetence must be established through the submission of
medical evidence); Paul S. Devlin, 39 ECAB 715 (1988).
13

See Alicia Kelly, supra note 12.

4

ORDER
IT IS HEREBY ORDERED THAT the June 22, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 17, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

